Citation Nr: 0945596	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-19 623A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
Epstein Barr virus.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 






INTRODUCTION

The Veteran served on active duty from February 1954 to 
October 1957.  

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from an October 2006 
rating decision of the VA Regional Office (RO) in Chicago, 
Illinois.  

In May 2009, the Veteran was afforded a hearing before F. 
Judge Flowers, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran argues that service connection is warranted for 
Epstein Barr virus.  It is argued, in part, that he had 
symptoms during service that included fatigue and fever, and 
what were mistakenly characterized as allergies, that are 
evidence of Epstein Barr virus.  See transcript of 
appellant's hearing, hearing held in May 2009.  

In December 2004, the RO denied the Veteran's claim for 
service connection for Epstein Barr virus.  In October 2006, 
the RO determined that new and material evidence had not been 
presented to reopen the claim, and the issue on appeal is 
whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
Epstein Barr virus.  See 38 C.F.R. § 3.156 (2009); RO's 
October 2006 decision.  In this regard, a March 2009 
supplemental statement of the case lists the issue as one of 
"service connection," however, in its discussion, the RO 
appears to have applied a "new and material" analysis.  

In any event, regardless of the determination reached by the 
RO, the Board must find that new and material evidence has 
been presented in order to establish its jurisdiction to 
review the merits of a previously denied claim.  See Barnett 
v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

At his May 2009 hearing, the Veteran asserted that in October 
2005, he submitted a timely notice of disagreement as to the 
RO's December 2004 decision.  See also Veteran's 
correspondence, received in May 2006 and July 2008.  He has 
therefore raised the issue of whether a timely notice of 
disagreement was received as to the RO's December 2004 rating 
decision, which denied a claim for service connection for 
Epstein Barr virus.  This issue is "inextricably intertwined" 
with the issue on appeal.  See generally Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  Therefore, adjudication of the issue on appeal 
must be deferred.  

In addition, at his hearing, the Veteran testified that he 
had received treatments for relevant symptoms at the VA 
medical center in Danville, Illinois ("Danville VAMC"), 
beginning approximately 15 years ago.  No progress notes from 
the Danville VAMC are currently of record.  On remand, an 
attempt should be made to obtain these reports.  See 38 
U.S.C. § 5103A (West 2002 & Supp. 2007); Bell v. Derwinski, 2 
Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 
43186 (1995).  

It is important to note that Board decisions are routinely 
vacated by the U.S. Court of Appeals for Veterans Claims 
(Court) for a failure to fully attempt to obtain such 
records.  

Finally, no treatment reports are associated with the claims 
file that are less than 12 years old (i.e., that are dated 
after 1997), and the Veteran appears to have used the terms 
"Epstein Barr virus" and "chronic fatigue syndrome" 
interchangeably.  On Remand, the Veteran should be requested 
to specify whether he desires his claim to include a claim 
for chronic fatigue syndrome, and to identify any relevant 
treatment after 1997.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should ask the Veteran to 
provide the names and addresses of all 
medical care providers who have provided 
treatment for Epstein Barr virus, to 
include chronic fatigue syndrome/symptoms, 
since 1997.  The Veteran should also be 
requested to specify whether he desires 
the disability on appeal to include 
chronic fatigue syndrome.  

2.  The RO/AMC should attempt to obtain 
all records of treatment for the Veteran 
at the Danville VAMC.  If no such records 
can be obtained after an exhaustive 
search, VA's efforts, and any resolution 
determined, must be fully documented for 
the record, and the Veteran should be 
notified in accordance with the provisions 
of 38 U.S.C.A. § 5103A(b) and 38 C.F.R. 
§ 3.159(e).  

3.  Adjudicate the Veteran's claim that he 
submitted a timely notice of disagreement 
as to the RO's December 2004 rating 
decision, which denied a claim for service 
connection for Epstein Barr virus

4.  The RO/AMC should then readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the appellant, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered.  The appellant 
should be given an opportunity to respond 
to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



